IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50419
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS CASTANEDA CANCINO,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-93-CR-424-8
                        - - - - - - - - - -
                          January 13, 1996
Before KING, GARWOOD and DENNIS, Circuit Judges.

PER CURIAM:*

This is a direct appeal of a guilty plea conviction for

conspiracy to possess marijuana with intent to distribute in

violation of 21 U.S.C. §§ 841 and 846.   The appellant argues that

his guilty plea was not knowing or voluntary; that the district

court erred in failing to make specific fact findings concerning

the quantity of marijuana that was reasonably foreseeable to him

under Rule 32 of the Federal Rules of Criminal Procedure; and

that the district court erred in not ordering the Government to

produce his coconspirators' debriefing statements for inspection.

    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-50419
                               -2-



We find that appellant waived the right to appeal his sentence

and do not consider the sentencing issue raised by appellant.    We

have reviewed the record and find no reversible error.

Accordingly, we affirm appellant's conviction.

     AFFIRMED.